Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of invention II in the reply filed on 10/14/21 is acknowledged.
Claims 1-10 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/14/21.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the nose portion “35” ([00038] and [00042]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 27.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Salter et al. 
For claim 11, Salter et al. (10875461) discloses a vehicle, comprising: a fender including an inner shelf (FIG.4); a tie down assembly (22) mounted to the inner shelf, wherein the tie down assembly includes a base portion and a nose portion; a pass-through (28, FIG.5) formed through the base portion; and a bolt assembly (FIG.4, not numbered) received within a hole formed through the base portion.  

    PNG
    media_image1.png
    559
    803
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    623
    760
    media_image2.png
    Greyscale

For claim 12, the inner shelf is supported by a fender support bracket (FIG.4).  
For claim 13, comprising a fender stiffener (FIG.4) extending between the inner shelf and the fender support bracket.  
For claim 14, the tie down assembly is mounted to each of the inner shelf, the fender support bracket, and the fender stiffener.  
For claim 15, the tie down assembly includes a first flange (48) that extends transversely from the nose portion, a second flange (46) that extends transversely from the base portion, and a third flange (44) that extends transversely from the base portion.  
For claim 16, the first flange includes a first opening configured to receive a first fastener, the second flange includes a second opening configured to receive a second fastener, and the third flange includes a third opening configured to receive a third fastener.  
For claim 17, the first, second, and third fasteners are described as bolts but are not shown; the first fastener is configured to extend through a tab of the inner shelf and then through a fender stiffener, the second fastener is configured to extend through the fender stiffener and a fender support bracket, and the third fastener is configured to extend through the inner shelf and the fender support bracket.  
For claim 19, the bolt assembly is removable from the hole and includes a bolt and a barrel nut (inherent in the art for use with bolts of the type disclosed).  
For claim 20, comprising: 
a second fender (20,22, on opposite sides, FIG.1) having a second inner shelf; and 
a second tie down assembly mounted to the second inner shelf, 
wherein the tie down assembly and the second tie down assembly are mounted at opposite corners of a front end section of the vehicle.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Salter et al. as applied above in view of Huber (8517461).  
For claim 18, Salter et al. lack the base portion of the tie down assembly includes a locator pin received within a locating hole formed in the inner shelf.  
Huber teaches the use and desirability of locator pins (114).
It would have been obvious to one of ordinary skill in the art to have provided such a locator pin as taught by Huber for use with base portion of the tie down assembly of Salter et al. in order to properly place and position the component with respect to the inner shelf prior to fastening. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Smith (4288188) discloses a vehicle, comprising: a fender including an inner shelf (FIG.6); a tie down assembly (12) mounted to the inner shelf, wherein the tie down assembly includes a base portion (19) and a nose portion (18); and a bolt assembly (22) received within a hole formed through the base portion.  
Miller (4077553) discloses an anchoring device with tie down assembly including base portion, nose portion, and bolt assembly (FIG.6). 
Osborn et al. (3233934) discloses a tie down assembly (rope anchor) with base portion and a nose portion. The anchor can be attached via downwardly extending threaded bolts (24). 

Adams et al. (5730346) and Davolt (2635796) likewise disclose other tie down assemblies.
Stamp (4596348) teaches a tie down assembly associated with a vehicle fender and inner shelf as recited. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENN DAYOAN can be reached on 571.272.6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3612